Rosenberger, J. P. (dissenting).
The defendant’s guilty plea should be vacated and the matter remanded for a new Mapp hearing, on the ground that the People failed to disclose Brady material to the defendant prior to his decision to plead guilty.
At the Mapp/Huntley hearing, the sole witnesses were Officers Dwayne Townsend and Rich Rivera, who testified that at *141:10 a.m. on January 21, 1993, they received a tip concerning disorderly conduct in a building at 1975 Bathgate Avenue (a known drug neighborhood). The officers saw the defendant outside the building talking to a woman. Officer Townsend noticed an unidentified metal object in the defendant’s waistband, bigger than a paper clip but smaller than a police badge. When Officer Townsend asked the defendant to come towards him, the defendant ran away. The officers chased him for two blocks. During the chase, the defendant fell twice, but got up again. When he fell the third time, Officer Rivera jumped on him.
The officers testified that the defendant then pulled out a gun and pointed it at Officer Rivera. However, the defendant has consistently denied pointing the gun at the officers.
After observing the gun, the officers disarmed the defendant and arrested him. On the drive to the precinct, the defendant allegedly said that he was not trying to shoot them and that he had intended to sell the gun to someone in the building because he needed money for drugs.
On May 26, 1994, the court ruled that the initial pursuit was unjustified, but denied suppression on the grounds that the defendant’s act of pointing the gun at Officer Rivera was an independent act that attenuated the illegality of the seizure. The court obviously credited the officers’ version of events concerning their discovery of the gun. Having found that the police had probable cause to arrest when the defendant allegedly pointed the gun at them, the court determined that the defendant’s statement was spontaneous and voluntary. Thus, the admissibility of all of the material evidence against the defendant depended on the officers’ credibility.
On June 30, 1994, defense counsel informed the court that as a result of the suppression ruling, the defendant would plead guilty to criminal possession of a weapon in the third degree, in exchange for a term of six years to life. At the plea hearing, the defendant admitted possessing the weapon, but asserted that he never pointed the gun at Officer Rivera.
On March 15, 1995, the defendant’s new counsel moved to withdraw the plea and reopen the Mapp hearing, on the basis of a New York Post article that allegedly indicated that the People had not complied with their obligation to furnish exculpatory material in their possession (Brady v Maryland, 373 US 83).
The article in question stated that Officers Townsend and Rivera had been placed on modified assignment due to *15misconduct (Officer Townsend stole $210 from an alleged drug dealer’s car; no details on Officer Rivera). The article went on to say that the officers had been the subjects of a police corruption probe by the Police Department’s Internal Affairs Bureau for a year, and that allegations of their corruption went back as far as two years.
According to defense counsel, this article showed that prior to the defendant’s guilty plea, the People had actual or imputed knowledge that Officers Townsend and Rivera were being investigated for corrupt activities, some of which dated back to the time of the defendant’s arrest. Defense counsel further argued that had the defendant possessed this information at the time of the suppression hearing, he could have undermined their credibility and suggested a motive for them to lie. This, in turn, could have convinced the court that the defendant had not committed the intervening act (pointing the gun at the officers) that supposedly attenuated the taint of the illegal pursuit. Without the evidence resulting from this pursuit, the indictment would have been dismissed.
By opposing affidavit dated May 3, 1995, the Assistant District Attorney (ADA) who conducted the suppression hearing stated that at the time of the plea, he and his office were unaware of any allegation or evidence of misconduct by the officers. However, prior to the plea, he had heard a rumor that another officer liad said that Officer Rivera was “up to his old tricks,” i.e., improper activity. The ADA claimed that this did not amount to Brady material, and that in any event the Brady claim was waived by the defendant’s guilty plea.
On that same date, Officer Townsend was indicted by a Bronx County Grand Jury on charges of larceny in the fourth degree, official misconduct and petit larceny; Officer Rivera was indicted for perjury in the first degree, burglary in the second degree, robbery in the second degree, grand larceny in the fourth degree, official misconduct, petit larceny, and other related crimes.
A key issue in this case is whether a guilty plea waives the defendant’s Brady claims. Other intermediate appellate courts are in conflict here. The Second Department has said that there is a waiver (People v Day, 150 AD2d 595, 600, lv denied 74 NY2d 807), while the Third Department has said there is not (People v Ortiz, 127 AD2d 305). The Court of Appeals has not ruled on the issue.
I believe this Court should follow the Third Department’s approach, which is also in line with Federal case law (e.g., Tate *16v Wood, 963 F2d 20, 24 [2d Cir 1992]) and the decisions of the trial courts in this Court’s jurisdiction (e.g., People v Curry, 164 Misc 2d 969). In general, a plea of guilty waives the right to argue claims that go to the issue of factual guilt (People v Day, supra, at 600). However, a Brady claim is about more than guilt or trial strategy, unlike other claims waived by a plea. “It is one thing for defendant and counsel to miscalculate the nature and persuasiveness of the prosecution’s case. It is another for defendant and counsel to act without the benefit of information which is required to have been disclosed.” (People v Benard, 163 Misc 2d 176, 181.)
A Brady violation undermines the validity of the plea itself. If exculpatory evidence was concealed from the defendant, his plea was arguably not voluntary, knowing and intelligent. To say that the plea prevents examination of its own validity is illogical. It is bootstrapping.
As for the merits of the defendant’s Brady claim, I reject the majority’s conclusion that the information was neither material nor in the control of the prosecution.
First of all, the alleged lack of personal knowledge of police misconduct on the part of the District Attorney’s office is not significant. In Kyles v Whitley (514 US 419, 437), the United States Supreme Court held that “the individual prosecutor has a duty to learn of any favorable evidence known to the others acting on the government’s behalf in the case, including the police.”
Because the prosecutor’s office has the ability to establish procedures that ensure that the police will communicate all relevant information to him, the prosecutor’s lack of personal knowledge will not excuse his nondisclosure of information which is in the government’s possession. “Since, then, the prosecutor had the means to discharge the government’s Brady responsibility if he will, any argument for excusing a prosecutor from disclosing what he does not happen to know about boils down to a plea to substitute the police for the prosecutor, and even for the courts themselves, as the final arbiters of the government’s obligation to ensure fair trials” (supra, at 438).
Relying on Kyles, the Court of Appeals recently held that “[t]he mandate of Brady extends beyond any particular prosecutor’s actual knowledge” (People v Wright, 86 NY2d 591, 598). The case depended on the credibility of the complainant, who alleged an assault, against that of the defendant, who said she was only defending herself against attempted rape. Following her conviction, she learned that the complainant had previ*17ously worked as an informant for the same police department that arrested her. Had she possessed this information at trial, she could have argued that the police who arrested her were biased because of their prior relationship with the complainant (supra, at 594-596). The Court found a Brady violation: even though the prosecutor had not personally known the exculpatory information, he had a duty to learn of any favorable evidence known to the police department which was involved in the case (supra, at 598).
Two trial court cases from New York County have attempted to define the scope of the ADA’s duty to investigate. In People v Curry (164 Misc 2d 969, supra), the defendant was arrested for alleged drug possession. He protested his innocence and charged that the officers had lied and taken money from him, but eventually he pleaded guilty rather than engage in a credibility battle that he thought he would lose at trial. Afterwards, he learned that at the time of his plea the Official Corruption Unit of the New York District Attorney’s office had been investigating the officers for, inter alia, shaking down drug dealers, reselling stolen drugs and stealing money from dealers (supra, at 970-971). For confidentiality reasons, this information had been withheld from the ADA who prosecuted the defendant. The court held that the defendant could not have been expected to make a specific request for such confidential information, and that the nondisclosure was grounds to vacate his guilty plea (supra, at 973). Significantly, though, in Curry, the People did not contest whether the exculpatory information was within their possession and control for Brady purposes, whereas they do in the instant case.
By contrast, in People v Benard (163 Misc 2d 176, 184, supra), the facts were similar to Curry but the result was different. The court held that when the exculpatory information is not directly related to the case at issue, and is not personally known to the ADA but is known to the same large law enforcement agency, the ADA’s duty to seek out and disclose this material is not triggered unless the defendant specifically requests this type of information. The Curry court distinguished this case because the confidentiality factor was not present (People v Curry, 164 Misc 2d, at 973).
In the case at bar, as in Curry, the confidentiality of the investigation into Officers Townsend and Rivera was one reason why the information was not directly known to the ADA. Under these circumstances, I would apply Curry’s interpretation of the People’s duty to find the exculpatory evidence that is in the possession or control of law enforcement agencies.
*18Moreover, doubt exists as to the ADA’s true ignorance of the exculpatory information. Before the defendant pleaded guilty, the ADA had heard that Officer Rivera was “up to his old tricks”. Clearly, the ADA would not have understood this statement unless he knew that Officer Rivera habitually engaged in certain misconduct. This amount of knowledge should have triggered his obligation to investigate further. The Second Circuit has held that a prosecutor’s negligent failure to discover exculpatory evidence can be the basis for a Brady violation (United States v Seijo, 514 F2d 1357, 1364 [prosecutor did not inform defense of prosecution witness’s criminal record, in a case which turned on credibility of witness versus defendant, because the prosecutor negligently failed to read an FBI report on the witness]).
Taken as a whole, the material that the People failed to discover and disclose casts sufficient doubt on the credibility of the People’s sole witnesses to create a Brady violation. “A prosecutor’s duty of disclosing exculpatory material extends to disclosure of evidence impeaching the credibility of a prosecution witness whose testimony may be determinative of guilt or innocence” (People v Baxley, 84 NY2d 208, 213). A Brady violation has occurred when, “in the context of the entire trial, the omitted evidence creates a reasonable doubt that did not otherwise exist” (supra, at 214).
In the instant case, the People’s only witnesses at the Mapp hearing were Officers Townsend and Rivera, both of whom were later convicted on various corruption charges, including peijury and illegal searches. There is no question that the officers acted unlawfully when they initially stopped and then chased the defendant. The court chose to believe the officers’ testimony that the defendant subsequently displayed the gun in a manner that gave them independent probable cause to arrest him. Yet, if the defendant had had the impeachment evidence to present to the court at the Mapp hearing, he could have argued at the hearing that they fabricated this incident. It is certainly plausible that the court would have credited his word over that of the officers, the gun would have been suppressed and the entire case would have been dismissed.
The credibility of the officers at the Mapp hearing is far from a collateral issue, where the only admissible evidence of factual guilt depended on the officers’ testimony that they discovered the gun because he pointed it at them, an allegation that the defendant has always denied (see, People v Clausell, 182 AD2d 132, 136, lv denied 81 NY2d 761 [evidence impeaching officer’s *19version of how drugs were discovered is material and exculpatory]). Any corroborating evidence, such as defendant’s admitting possession at the preplea parole revocation hearing and the plea hearing, was completely derived from the officers’ disputed search. More importantly, the fact that he has not denied possessing the gun is irrelevant, because the key issue is whether the incident that made discovery of the gun lawful even took place. Evidence tending to cast doubt on the officers’ testimony about the legality of the search would be “highly material to the defense” (People v Simmons, 36 NY2d 126, 132). The instant case is distinguishable from our decision in People v Vasquez (214 AD2d 93, lv denied 88 NY2d 943), because in that case the allegedly corrupt officer’s testimony merely corroborated the version of events testified to by another police witness.*
Brady is equally applicable when the officer whose testimony would have been impeached testified to the circumstances of the search and seizure at a Mapp hearing, rather than at trial (see, People v Burney, 169 Misc 2d 436, 439). Where the defendant is charged with a possessory crime, such that a favorable outcome on his suppression motion eliminates the need for a trial, the officer’s account of the discovery of the evidence could not be more material to the issue of factual guilt.
The majority mistakenly points to the defendant’s postarrest statements to the officers as proof that their testimony was not the only evidence of his guilt. If he had gone to trial, this would be the case, but that is not the issue here. The issue is that at the Mapp hearing, the only evidence that the gun was discovered lawfully—a prerequisite to the admissibility of the statements on which the majority relies—was the officers’ testimony that the defendant pointed it at them. The aforementioned statements had nothing to do with this.
As noted above, a violation of the defendant’s right to review exculpatory evidence in the People’s possession casts doubt on whether his plea was voluntary, knowing and intelligent. Here, the evidence in question would have impeached the credibility of the People’s only witnesses on a dispositive threshold issue in the case. The prosecutor was at best negligent in failing to discover and produce this evidence. This constitutional violation undermines the very validity of the plea itself.
*20I would vacate the guilty plea and remand the matter for a new hearing at which the trial court would have the benefit of hearing the evidence regarding the credibility of the witnesses before reaching a decision.
Wallach and Rubin, JJ., concur with Tom, J.; Rosenberger, J. P., dissents in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered June 9, 1995, affirmed.

 Moreover, the prosecution in Vasquez turned over all their reports of complaints against the officer; the Brady claim was based solely on secret bad acts known only to the officer himself, knowledge which we declined to impute to the People.